Citation Nr: 0021743	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
scoliosis and, if so, whether all of the evidence both old 
and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
degenerative joint disease and, if so, whether all of the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served in the Merchant Marines and had recognized 
active duty on twelve different voyages between October 1942 
and August 1945 which were as follows; October 22, 1942, to 
November 10, 1942; November 24,1942 to January 6, 1943; 
January 18, 1943 to February 6, 1943; February 7, 1943 to 
March 8, 1943; April 2, 1943 to May 9, 1943; June 7,1943 to 
July 6, 1943; March 29, 1944 to September 11, 1944; October 
16, 1944 to December 24, 1944; January 23, 1945 to April 9, 
1945; May 26, 1945 to July 16, 1945; July 31, 1945 to August 
6, 1945; and August 7, 1945 to August 15, 1945. 

The Board notes that on August 11, 1999, the Secretary of the 
Air Force, acting as Executive Agent of the Secretary of 
Defense, determined that the service of the group known as 
"American Merchant Marine Mariners Who Were in Active Ocean-
Going Service" during the period of August 15, 1945 to 
December 31, 1946, shall not be considered "active duty" 
under the provisions of Public Law 95-202 for the purposes of 
all laws administered by VA.  64 Fed. Reg. 48146 (1999).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening claims for 
entitlement to service connection for scoliosis and 
degenerative joint disease.  


FINDINGS OF FACT

1.  In December 1996 the Board denied entitlement to service 
connection for scoliosis; the veteran subsequently withdrew 
an appeal from that decision.

2.  In March 1997 the RO denied entitlement to service 
connection for degenerative changes of the lumbar spine; the 
veteran did not appeal.

3.  The evidence submitted since the December 1996 Board 
decision and the March 1997 RO rating decision includes no 
new evidence which bears directly and substantially upon the 
specific matter under consideration which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1996 Board decision which denied entitlement 
to service connection for scoliosis is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The March 1997 rating decision which denied entitlement 
to service connection for degenerative changes of the lumbar 
spine is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1999).

3.  Evidence submitted since the December 1996 Board decision 
and the March 1997 rating decision in support of the 
veteran's application to reopen the claims for entitlement to 
service connection for scoliosis and degenerative joint 
disease is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, the record indicates that in December 1996 the 
Board denied entitlement to service connection for scoliosis.  
The veteran appealed that decision; however, in October 1997 
the Court dismissed the case based upon notification of the 
veteran's desire to withdraw the appeal.  Therefore, the 
December 1996 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

In March 1997 the RO denied entitlement to service connection 
for degenerative changes of the lumbar spine.  The Board 
notes that in April 1997 the veteran submitted correspondence 
indicating a general protest with the denial of service 
connection but which did not indicate he wished to appeal the 
March 1997 rating decision. 

VA regulations provide that while special wording is not 
required a notice of disagreement must be in terms which can 
be reasonably construed as a disagreement with a 
determination and a desire for appellate review.  See 
38 C.F.R. § 20.201 (1999).  As the veteran's April 1997 
statement does not indicate a desire for appellate review, 
the Board finds that the correspondence may not be reasonably 
construed as a notice of disagreement and that the March 1997 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1999).

The evidence submitted since the December 1996 Board decision 
and March 1997 rating decision includes a private medical 
statement dated in January 1998 indicating the physician's 
opinion that the veteran's lumbar scoliosis and degenerative 
joint disease were not believed to be directly the result of 
injuries during service.  The physician stated that the 
veteran's chronic low back pain was more likely than not 
related to his working on ships from 1943 to 1980 and that no 
one incident could be attributed to his complaints.  It was 
noted that his pain was probably also related to a fused left 
knee which existed prior to service.

In statements submitted in support of the claim the veteran 
reiterated his prior claim as to entitlement to service 
connection.  He reported that he incurred an injury to his 
back during a voyage on the S.S. Kohola in April 1943 in 
which cargo was also damaged.  He claimed, in essence, that 
the records of damage to the cargo during that voyage 
substantiated his claim of having incurred an injury at that 
time.  

Based upon a review of the complete record, the Board finds 
no new evidence has been submitted which demonstrates that 
the veteran's present scoliosis or degenerative joint disease 
is due to an injury or disease incurred in or aggravated by 
active service.  In fact, the only new medical evidence 
submitted was the January 1998 private medical opinion which 
is adverse to the veteran's claim.  The only new evidence of 
a nexus to service is the veteran's own opinion which is 
essentially cumulative of his prior statements.  The Court 
has held that lay assertions of medical causation were 
insufficient to reopen a claim under 38 U.S.C.A. § 5108.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Therefore, as the information provided in support of the 
application to reopen the claims for service connection does 
not include new evidence which bears directly and 
substantially upon the specific matter under consideration 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims, the Board 
finds "new and material" evidence has not been submitted.  
See 38 C.F.R. § 3.156(a).

Although in a July 2000 informal brief the veteran's service 
representative requested the VA assist the veteran in 
obtaining additional records associated with his active 
service, the Board notes the veteran has not indicated that 
he, in fact, received medical treatment for his back disorder 
during that time or that other ship records would show he 
injured his back.  As the veteran has not identified the 
existence of any specific medical records pertinent to his 
claim, the Board finds the RO adequately assisted him in the 
development of the claim and that an additional search for 
records is not warranted.  But see Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992).


ORDER

New and material evidence not having been submitted to reopen 
claims for entitlement to service connection for scoliosis or 
degenerative joint disease, the appeal is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

